                       Case 1:18-cv-02586-TNM Document 3 Filed 11/13/18 Page 1 of 6

 AO 440 (Rev. 06/12) Summons in a Civil


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

MALKHAZ MAISASHVILI, NINO ANDRIADZE                                    )
and MARIAMI MAISASHVILI                                                )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.   18-cv-02586-TNM
                                                                       )
           UNITED STATES CITIZENSHIP AND                               )
               IMMIGRATION SERVICES                                    )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES,
                                           c/o Civil Process Clerk
                                           United States Attorney's Office
                                           555 4th St NW,
                                           Washington, DC 20530



          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Michael E. Piston, Attorney at Law, 225 Broadway, Suite 307, New York, NY 10007




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT
                  11/13/2018
                                                                                       /s/ Elizabeth A. Fernandez
 Date:            09/06/2018
                 XXXXXXXXX
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:18-cv-02586-TNM Document 3 Filed 11/13/18 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ‫ ٲ‬I personally served the summons on the individual at (place)
                                                                        on (date)                                    ; or

           ‫ ٲ‬I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ‫ ٲ‬I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

           ‫ ٲ‬I returned the summons unexecuted because                                                                             ; or

           ‫ ٲ‬Other (specify):
                                                                                                                                              .


           My fees are $                          for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                      Case 1:18-cv-02586-TNM Document 3 Filed 11/13/18 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District
                                                   __________     of Columbia
                                                              District of __________

                                                                   )
MALKHAZ MAISASHVILI, NINO ANDRIADZE )
and MARIAMI MAISASHVILI             )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 18-cv-02586-TNM
                                                                   )
          UNITED STATES CITIZENSHIP AND                            )
              IMMIGRATION SERVICES                                 )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES,
                                           c/o Attorney General
                                           US Department of Justice
                                           950 Pennsylvania Avenue NW
                                           Washington, DC 25030



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael E. Piston, Attorney at Law, 225 Broadway, Suite 307, New York, NY 10007




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                11/13/2018
                                                                                  /s/ Elizabeth A. Fernandez
Date:            XXXXXXXX
                 09/06/2018
                                                                                       Signature of Clerk or Deputy Clerk
                        Case 1:18-cv-02586-TNM Document 3 Filed 11/13/18 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ‫ ٲ‬I personally served the summons on the individual at (place)
                                                                        on (date)                                    ; or

           ‫ ٲ‬I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ‫ ٲ‬I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

           ‫ ٲ‬I returned the summons unexecuted because                                                                             ; or

           ‫ ٲ‬Other (specify):
                                                                                                                                              .


           My fees are $                          for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                         Case 1:18-cv-02586-TNM Document 3 Filed 11/13/18 Page 5 of 6

   AO 440 (Rev. 06/12) Summons in a Civil


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                     __________     of Columbia
                                                                District of __________

MALKHAZ MAISASHVILI, NINO ANDRIADZE                                     )
and MARIAMI MAISASHVILI                                                 )
                                                                        )
                                                                        )
                              Plaintiff(s)                              )
                                                                        )
                                  v.                                         Civil Action No. 18-cv-02586-TNM
                                                                        )
             UNITED STATES CITIZENSHIP AND                              )
                 IMMIGRATION SERVICES                                   )
                                                                        )
                                                                        )
                             Defendant(s)                               )

                                                     SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address) UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES,
                                             20 Massachusetts Ave NW,
                                             Washington DC 20529




            A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are: Michael E. Piston, Attorney at Law, 225 Broadway, Suite 307, New York, NY 10007




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

                   11/13/2018
                                                                                    /s/ Elizabeth A. Fernandez
   Date:           XXXXXXXXX
                    09/06/2018
                                                                                         Signature of Clerk or Deputy Clerk
                        Case 1:18-cv-02586-TNM Document 3 Filed 11/13/18 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ‫ ٲ‬I personally served the summons on the individual at (place)
                                                                        on (date)                                    ; or

           ‫ ٲ‬I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ‫ ٲ‬I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

           ‫ ٲ‬I returned the summons unexecuted because                                                                             ; or

           ‫ ٲ‬Other (specify):
                                                                                                                                              .


           My fees are $                          for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
